Citation Nr: 1224710	
Decision Date: 07/17/12    Archive Date: 07/20/12

DOCKET NO.  10-09 978	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska



THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	AMVETS



ATTORNEY FOR THE BOARD

A. R. Marra, Law Clerk

INTRODUCTION

The Veteran served on active duty from July 1966 to July 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

[The decision below addresses the Veteran's claim of service connection for tinnitus.  The claim of service connection for bilateral hearing loss is addressed in the remand that follows the Board's decision.]


FINDING OF FACT

The Veteran's tinnitus is likely related to noise exposure in service.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, his tinnitus was incurred as a result of his active service.  38 U.S.C.A. §§ 1110, 5107 (West & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will notify a claimant of, and assist him/her in obtaining, evidence necessary to substantiate a claim.  The Board has considered the legislation regarding VA's duty to notify and to assist claimants but finds that, given the favorable action taken herein with the respect to issue of entitlement to service connection for tinnitus, no further discussion of the VCAA is required with respect to this claim.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Here, the Veteran seeks service connection for tinnitus, which he believes was caused by in-service acoustic trauma.  He has stated that he first experienced ringing in his ears in service and has, since that time, experienced that symptom.  

The Veteran was afforded an October 2009 VA examination during which he indicated a ringing in each ear.  See Barr v. Nicholson, 21 Vet. App. 303, 307   (stating that lay testimony is competent...to establish the presence of observable symptomatology and 'may provide sufficient support for a claim of service connection.'" (quoting  Layno v. Brown, 6 Vet. App. 465, 469 (1994)).  The audiologist conceded that the Veteran had tinnitus and noted the Veteran's testimony regarding his in-service noise exposure to weapons, grenades, grenade launchers, heavy moving equipment, tanks and helicopters.  The audiologist concluded that it was less likely than not that the Veteran's tinnitus was related to his military service.  She based her opinion upon the Veteran's statement made during the examination that his tinnitus did not begin until the late 1970s.  

Upon review of the evidence of record (the VA examiner's negative nexus opinion notwithstanding), the Board finds that, when reasonable doubt is resolved in the Veteran's favor, service connection for tinnitus is warranted.  Based on the Veteran's lay statements and the VA audiologist's assessment, the Board finds that there is competent and credible lay and medical evidence of a current tinnitus disability.  Further, the Board finds credible the Veteran's account of noise exposure in service, as it is consistent with his military occupational specialty (MOS) as a military policeman.  See VA Fast Letter 10-35 (Sept. 2, 2010) (indicating a "moderate" probability that a military policeman was exposed to in-service noise exposure, thus leading the Board to concede exposure to hazardous noise in service.).  Thus, the question in the current appeal is one of nexus.

In this regard, the Board notes that the nexus element of service connection may be established through demonstrating a continuity of symptomatology in accordance with 38 C.F.R. § 3.303(b).  See Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  Continuity of symptomatology may be established if it is demonstrated that (1) a condition was 'noted' during service; (2) there is post-service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Id. at 495-96.

Although the VA audiologist noted that, during the VA examination, the Veteran asserted that his tinnitus began in the late 1970s, the Veteran has also contended on multiple occasions during the current appeal that he first experienced tinnitus in service.  While the Board recognizes that the Veteran's service treatment records (STRs) are negative for complaints of, or treatment for, tinnitus, further review of the record reveals that, in his January 2010 notice of disagreement, as well as his October 2009 pre-examination tinnitus questionnaire, and his August 2009 application for VA disability compensation, the Veteran stated that his tinnitus began while he was still in service.  Importantly, the Board finds that the Veteran's contention that he first experienced tinnitus in service constitutes competent and credible evidence upon which the Board may rely in making its decision.

Thus, although the October 2009 VA examiner found that the Veteran's tinnitus was less likely than not related to service, the basis of that opinion is undermined by the evidence of record.  Indeed, there is no indication that the examiner considered the Veteran's competent statements of tinnitus in service.  Further, the evidence of record shows that, other than his statement to the VA audiologist, the Veteran has consistently reported that his tinnitus began while he was still in service.  The Veteran has also indicated the persistence of tinnitus since service, as noted in his August 2009 claim for service connection for tinnitus.  The Board finds the Veteran's lay statements in this regard sufficient to demonstrate a continuity of symptomatology.  See 38 C.F.R. § 3.303(a).

In light of the aforementioned evidence, the Board finds that the Veteran has a current diagnosis of tinnitus that has been shown to have begun in, and existed since service.  See 38 C.F.R. § 3.303(b).  Resolving reasonable doubt in favor of the Veteran, the Board concludes that service connection for tinnitus is warranted.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  


ORDER

Entitlement to service connection for tinnitus is granted.  


REMAND

The Veteran contends that he currently suffers from bilateral hearing loss as a result of acoustic trauma in service.  The report of a May 1966 enlistment examination includes the results of an audiogram that recorded the Veteran's pure tone auditory thresholds as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
-5 (5)
-5 (5)
5 (15)
5 (10)
LEFT
15 (30)
5 (15)
5 (15)
15 (25)
15 (20)

[Service department audiometric testing conducted before November 1967 generally applied ASA standards.  Thereafter, an ISO standard has been applied.  The numbers in parentheses reflects a conversion to ISO standard for comparison purposes.]  

The Veteran was given audiometric testing at his separation examination in April 1968.  The pertinent results of that audiogram recorded the Veteran's pure tone auditory thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
15
0
0
12
5
A review of the record indicates that, in August 2009, the Veteran submitted a claim for service connection for hearing loss, which he asserted began in 1966 and has existed since that time.  In October 2009, the Veteran underwent a VA audiology examination.  The results of audiometric testing were, in relevant part, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
35
55
65
LEFT
30
45
60
65
75

The VA audiologist recorded the Veteran's statements that he was subjected to noise in service from weapons, grenades, grenade launchers, heavy moving equipment, tanks, and helicopters.  The Veteran also reported post-service recreational and occupational noise exposure from farming equipment and hunting. 

The VA audiologist diagnosed the Veteran as having normal to moderately severe right-ear sensorineural hearing loss for 500 to 4000 Hertz, and normal to severe left-ear sensorineural hearing loss for 500 to 4000 Hertz.  She opined that it was less likely than not that the Veteran's hearing loss was the result of his military service.  She noted that hearing tests done at both induction and separation revealed that the Veteran's hearing acuity was within normal limits for 500 to 4000 Hertz.  The audiologist explained that, while impulse sounds or continuous noise exposure may cause a temporary threshold shift, this disappears within 16 to 48 hours of exposure to loud noise.  If the hearing does not recover completely from the threshold shift, permanent hearing loss exists.  Since the damage is done when exposed to noise, a normal audiogram subsequent to the noise exposure would verify that the hearing had recovered without a permanent loss.

At the outset, the Board notes that a review of the audiograms of record suggests that the Veteran had left-ear hearing loss that pre-existed service, as demonstrated by the 30 decibel auditory threshold at 500 Hertz and 25 decibel auditory threshold recorded at 3000 Hertz.  See Hensley v. Brown, 5 Vet. App. 155, 157 (noting that the threshold for normal hearing is 0 to 20 decibels and that defective hearing is characterized by hearing acuity which is greater than 20 decibels).  However, hearing loss was not demonstrated for VA disability purposes at the time of separation from service.  In fact, the Veteran specifically denied hearing loss in his discharge examination report of medical history.  Thus, a question is raised as to whether the Veteran had left-ear hearing loss that pre-existed service.  

In the instant case, although the audiologist found that the Veteran's entrance and separation examinations indicated normal hearing at 500 to 4000 Hertz bilaterally, it appears that the audiologist may have failed to take into consideration conversion from ASA units to ISO units because, as noted above, a conversion to ISO units suggests left-ear hearing loss at the time of entrance.  See Hensley, supra.  Accordingly, because the audiologist did not address the evidence suggestive of a pre-existing hearing disability, the October 2009 VA examination report does not contain sufficient information for the Board to decide the claim, and the matter must be remanded for a new VA examination.

As a part of the audiological examination to be afforded on remand, the audiologist must consider whether the Veteran had hearing loss that pre-existed his military service, and if so, whether any pre-existing hearing loss underwent a worsening in service to a permanent degree beyond that which would be due to the natural progression of the disease.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004) (concluding that "if a preexisting disorder is noted upon entry into service, the veteran cannot bring a claim for service connection for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder.").

Further, as the audiologist failed to convert ASO units to ISO units and thus concluded that the Veteran's hearing loss was normal at both his entrance and separation examinations, her opinion regarding the Veteran's right and left-ear hearing loss was based on an inaccurate factual premise and an incomplete review of the record.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the probative value of a medical opinion is significantly lessened to the extent that it is based on an inaccurate factual premise).  See also Swann v. Brown, 5 Vet. App. 229, 233 (1993).  Accordingly, as part of the examination to be afforded on remand, the examiner must also provide an opinion as to whether the Veteran's current right-ear hearing loss is related to his in-service noise exposure.  In providing the requested opinion, the audiologist must consider the impact of the Veteran's noise exposure, which is conceded as a result of his MOS of military policeman.  See VA Fast Letter 10-35 (Sept. 2, 2010) (depicting a "moderate" probability that a military policeman was exposed to in-service noise exposure).

Accordingly, the case is REMANDED to the agency of original jurisdiction (AOJ) for the following actions:

1. The AOJ should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for hearing loss since service.  The AOJ should attempt to obtain copies of pertinent treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder.

2. After the development requested above has been completed, schedule the Veteran for a VA audiology examination.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner as part of the examination.  A notation to the effect that this review has taken place should be made in the evaluation report  All studies, tests, and evaluations should be performed as deemed necessary by the audiologist, and the results of any testing must be included in the examination report.  Specifically, the audiologist is requested to identify auditory thresholds, in decibels, at frequencies of 500, 1000, 2000, 3000, and 4000 Hertz.  A Maryland CNC Test should also be administered to determine speech recognition scores.  

The audiologist should review all of the service treatment records pertaining to the Veteran's hearing, as well as any post-service records contained in the claims folder.  The audiologist must take a detailed history from the Veteran regarding his in-service noise exposure, onset of hearing loss, and continuity of symptoms since that time.

After considering the pertinent information in the record in its entirety, the VA examiner should provide opinions with respect to the following questions:

a) did the Veteran have left ear hearing loss that pre-existed service?  If yes, the examiner must cite to the evidence of record to support that conclusion and state whether they believe the evidence is clear and unmistakable (undebatable) as to show that the hearing loss pre-existed service.

b) if the examiner finds that left ear hearing loss pre-existed service, can it be concluded with clear and unmistakable certainty (undebatable) that any pre-existing hearing loss did not undergo a worsening in service to a permanent degree beyond that which would be due to the natural progression of the disease?

c) if the examiner determines that the Veteran's left ear hearing loss did not clearly and unmistakably exist prior to service, the examiner should opine as to whether it is at least as likely as not,  i.e. 50 percent probability or greater, that the Veteran's current left ear hearing loss had its clinical onset in service or is otherwise related to his military service.  In doing so, the audiologist should consider the Veteran's lay statements as well as the impact of conceded in-service noise exposure.  

d) the examiner should opine as to whether the Veteran's right-ear hearing loss had its clinical onset in service or is otherwise related to his military service.  In doing so, he/she must take into consideration the Veteran's lay statements as well as the impact of his conceded in-service noise exposure.

If the audiologist determines that an opinion cannot be provided without resorting to speculation, the audiologist should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  [The AOJ should ensure that any additional evidentiary development suggested by the audiologist should be undertaken so that a definite opinion can be obtained.]

3.  Ensure that the examination report (including the requested opinions) complies with this Remand and the questions presented in this request.  If the report is insufficient, it must be returned to the audiologist for necessary corrective action, as appropriate.

4.  After completing the requested actions and any additional notification and/or development deemed warranted, readjudicate the issue of entitlement to service connection for bilateral hearing loss.  If a benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time period for response.

No action is required of the Veteran until he is notified by the RO; (however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.)  38 C.F.R. § 3.655 (2011). The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2011).



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


